Title: To George Washington from Benjamin Franklin, 19 August 1756
From: Franklin, Benjamin
To: Washington, George



Sir
Philada Augt 19. 1756

I have your Favours of July 23. and Aug. 3—but that you mention to have wrote ⅌ Mr Balfour, is not come to hand. I forwarded the Pacquet inclos’d in that of July 23. as directed; & shall readily take care of any other Letters from or for you, that pass thro’ my hands.
The Post between this Place & Winchester was established for the Accomodation of the Army chiefly, by a Vote of our Assembly; they are not willing to continue the Charge, and it must I believe be dropt, unless your Assembly & that of Maryland will contribute to support it, which perhaps is scarce to be expected. I am sorry it should be laid down as I shall my self be a Loser in the Affair of Newspapers: But the Letters ⅌ Post, by no means defray the Expence. If you can prevail with your Assembly to pay the Rider from Winchester to Carlisle, I will endeavour to perswade ours to continue Paying the Rider from Carlisle

hither: My Agreement with the House was, to carry all publick Dispatches gratis; to keep Acct of Postage receiv’d for private Letters; charge the Expence of Riders & Offices, and they were to pay the Ballance. I am, Sir, with great Esteem & Respect, Your most obedient humble Servant

B. Franklin

